On Rehearing.
MONROE, J.
Counsel for defendants contend that, as the court has classified this as an action of jactitation or slander of title, plaintiff has no standing to prosecute it, because she fails to show actual possession (in herself). We are, however, confronted with a situation where a party not in actual possession, but claiming to be the owner, of certain real estate, complains that another, not in actual possession, has inflicted injury upon her by destroying the recorded evidences of her title and by causing to be inscribed in the public records a pretended and fraudulent adverse title, and, whilst her action may not fall within any of the classifications of the Code of Practice, we are quite clear that she is entitled to the relief that has been granted; and this, without reference to Act No. 38, p. 38, of 1908, since Civ. Code, art. 2315, provides that “every act of man that causes damage to another obliges him by whose fault it happened to repair it,” and the Civil Code also provides (article 21) that “in all civil actions, where there is no express law, the judge is bound to proceed and decide according to equity, * * * to natural law and reason where positive law is silent.”
Rehearing refused.